                  Case 4:20-cv-05840-DMR Document 1-8 Filed 08/19/20 Page 1 of 1


Neil D. Greenstein

From:                Gardner,Catherine M. <Catherine.Gardner@cna.com>
Sent:                Thursday, June 4, 2020 3:41 PM
To:                  ndg@techmark.com
Subject:             E2F61789 Hurricane Electric LLC


Mr. Greenstein,

Thank you for taking the time to discuss the above referenced claim with me today. Please refer to the above‐captioned
claim number on any correspondence with this office.

CNA is presently reviewing the coverage afforded under the policies and are evaluating the allegations of the claim with
the facts, as they are presented to us. Upon completion of this review, and any additional investigation, we will advise
you as to our coverage position.

Thanks very much.

Cathy

Catherine Gardner
Claim Consultant
Commercial Liability Claim
CNA
PO Box 8317
Chicago, IL 60680‐8317
(503) 431‐3078 ‐ direct line
(877) 371‐5122 facsimile line




This e‐mail message, including any attachments and appended messages, is for the sole use of the intended recipients
and may contain confidential and legally privileged information.
If you are not the intended recipient, any review, dissemination, distribution, copying, storage or other use of all or any
portion of this message is strictly prohibited.
If you received this message in error, please immediately notify the sender by reply e‐mail and delete this message in its
entirety.




                                                             1
